Citation Nr: 0624079	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for traumatic 
sciatica.

2.  Entitlement to an initial evaluation in excess of 20 
percent, from May 30, 2005, for degenerative disc disease and 
arthritis of the lumbar spine.   


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
February 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was previously before the Board in July 2003.  At 
that time, the issue of entitlement to service connection for 
a lumbar spine disorder, claimed as residuals of a low back 
injury, was also for consideration.  Service connection for 
degenerative disc spine and arthritis of the lumbar spine was 
subsequently granted by the RO in July 2005.  A 
noncompensable evaluation was assigned effective January 10, 
2001.  A 10 percent evaluation was assigned from September 7, 
2004, and a 20 percent evaluation was assigned from May 30, 
2005.  In correspondence dated in June 2006, the veteran 
expressed his disagreement with the portion of the July 2005 
rating decision that awarded an initial 20 percent evaluation 
effective May 30, 2005.  To date, the RO has not issued a 
statement of the case as to this matter.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

The Board further finds that the veteran's claim of 
entitlement to a higher initial rating for degenerative disc 
disease and arthritis of the lower spine is inextricably 
intertwined with his traumatic sciatica claim.  Indeed, in 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), the Court 
held that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Here, the 
schedular criteria for degenerative disc disease 
(intervertebral disc syndrome) involve consideration of 
neurologic manifestations of the back disability.  Such 
neurologic symptomatology is also the basis for a rating 
under Diagnostic Code 8520, for traumatic sciatica.  Thus, 
both issues should be resolved contemporaneously to avoid 
pyramiding.  See 38 C.F.R. § 4.14.  

As noted above, the veteran's service-connected degenerative 
disc disease and traumatic sciatica both revolve around the 
veteran's neurologic symptomatology.  However, from the 
medical evidence presently of record, it is unclear what 
specific neurologic manifestations are attributable to each 
disorder.  Such information is necessary in order to properly 
evaluate each disability and avoid rating similar symptoms 
under more than one Diagnostic Code.  Therefore, a medical 
opinion should be obtained in order to better distinguish 
each service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including 
issuance of a statement of the case, on 
the increased rating appeal initiated by 
the veteran from the July 2005 rating 
decision, which granted entitlement to 
degenerative disc disease and arthritis 
of the lumbar spine.  Such statement of 
the case should include all applicable 
diagnostic criteria for disabilities of 
the spine, as in effect prior to and as 
of September 26, 2003.  The veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from the July 2005 
determination.

2.  Request that the VA examiner who 
evaluated the veteran in May 2005 review 
the claims file and discuss specifically 
which of the veteran's neurologic 
symptoms is attributable to his 
degenerative disc disease and which are 
attributable to his traumatic arthritis.  
If the examiner believes that the 
symptomatology associated with the two 
disabilities is essentially duplicative 
or overlapping, or that it is not 
possible to distinguish between the two 
disabilities, he should so state.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner believes that 
further objective examination is 
necessary in order to respond to this 
inquiry, then such examination should be 
scheduled and all necessary tests should 
be conducted.  

If the VA examiner who examined the 
veteran in May 2005 is not available to 
answer this inquiry, then another 
comparably qualified examiner may respond 
in his place.  Such examiner must review 
the claims file in conjunction with this 
request.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  (If the 
veteran timely perfects his claim of 
entitlement to an initial evaluation in 
excess of 20 percent, from May 30, 2005, 
for degenerative disc disease and 
arthritis of the lumbar spine, and if the 
requested VA examination report or any 
other evidence is received following the 
issuance of the SOC on that claim, then 
an SSOC must be provided on that issue as 
well.)  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



